Citation Nr: 0417623	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  00-04 283	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for flat feet.  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to service connection for residuals of a 
right thigh injury.  

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for a gastrointestinal 
disability.  

7.  Entitlement to service connection for residuals of a 
right elbow injury.  

8.  Entitlement to a compensable disability evaluation for 
residuals of a chip fracture of the 2nd finger of the right 
hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 1980 
and periods of active duty for training in the National Guard 
from February 1981 to July 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran filed a notice of 
disagreement and filed a timely substantive appeal with 
respect to the issues on the title page above.  In December 
1999, he testified during a hearing at the RO.  

These matters were previously before the Board in June 2001, 
at which time they were remanded to the RO for additional 
development.  

These matters are being remanded to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

A review of the claims file reveals that the RO has not fully 
complied with the Board's June 2001 remand order.  In this 
respect the June 2001 remand order required the RO to contact 
the veteran for purposes of obtaining medical records.  
Thereafter, following a VA examination and receipt of service 
personnel records, detailing the veteran's periods of active 
duty for training, the RO was to readjudicate the claims on 
appeal.  If action remained adverse to the veteran, the RO 
was to prepare a Supplemental Statement of the Case and 
afford the veteran an additional opportunity to respond prior 
to returning the file to the Board.  

The record reflects that the RO sent the veteran a letter in 
November 2001 advising him of his rights in the VA claims 
process.  He was later afforded a VA examination in December 
2001.  In January 2002, the veteran advised the RO of medical 
providers who had treated him for his claimed conditions.  In 
April 2002, the RO sent the veteran a letter requesting 
authorization to assist in obtaining the medical records on 
his behalf.  In August 2003, the RO received the veteran's 
service department records as it pertained to the issue of 
time spent in active duty for training.  In May 2004, the 
claims file was transferred to the Board.  

The record does not reflect, however, that the RO provided 
further assistance to the veteran in obtaining the identified 
treatment records.  In this respect, VA is required to make 
reasonable efforts to assist the veteran in obtaining 
identified private treatment.  38 C.F.R. § 3.159(c)(1).  
Moreover, and most critically, the record does not include 
the issuance of an supplemental statement of the case 
following receipt of the December 2001 VA examination results 
or otherwise reflect that the RO readjudicated the veteran's 
claims.  Pertinent regulation provides tha a supplemental 
statement of the case shall be issued by the RO when it 
receives additional pertinent evidence after a Statement of 
the Case or Supplemental Statement of the Case has been 
issued and before the appeal is certified to the Board of 
Veterans Appeals and the appellate record is transferred to 
the Board.  38 C.F.R. § 19.31 (2003).  

The Board notes that a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); 
Smith v. Gober, No. 99- 1471, slip op. at 3 (U.S. Vet. App. 
Dec. 4, 2000).  Where the remand orders of the Board are not 
complied with, the Board itself errs in failing to insure 
compliance.  As such, the Board finds that the case is not 
ready for appellate review and must be remanded for further 
development.

While the Board regrets that further remand of these matters 
will further delay an appellate decision, such remand is 
necessary to ensure compliance with all due process 
requirements.

Accordingly, these matters are REMANDED for the following 
additional action:  

1.  The RO should send the veteran a 
letter requesting that the veteran 
provide information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal remain denied, the RO 
must furnish to the veteran and his 
representative an appropriate 
Supplemental Statement of the Case (to 
include clear reasons and bases for the 
RO's determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



